Citation Nr: 1525947	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1970 until May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In November 2013, this matter was remanded for an examination of the Veteran, which was accomplished in December 2013.  In January 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA), which was received in March 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review, the March 2015 VA specialist found that the Veteran's recent audiogram, which was done only using air conduction thresholds, was insufficient to show whether the Veteran's hearing loss is conductive or sensorineural.  The examiner specifically opined that the audiogram was improper, and that adequate testing should be performed.  Thus, a new VA examination and adequate testing is warranted.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); see also Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991) (where an examiner identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires VA to investigate the feasibility of obtaining that information).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding treatment records with the claims folder, afford the Veteran an appropriate VA examination.  

The examiner must opine whether it is at least as likely as not that the Veteran's current bilateral hearing loss resulted from his acoustic trauma in service.  In offering this assessment, the examiner should acknowledge and discuss the Veteran's competent and credible reports concerning his in-service noise exposure and the onset of his hearing loss.

Additionally, the examiner should discuss the impact of the Veteran's in-service noise exposure on the hair cells in his cochlea, and state whether it is at least as likely as not that his bilateral hearing loss occurred sooner, or progressed to a greater degree of severity than it otherwise would have, as a result of this in-service noise exposure.

The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  All opinions expressed should be accompanied by supporting rationale in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

3.	Then readjudicate the remanded claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

